Citation Nr: 1644029	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-28 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to herbicide exposure during service, service-connected diabetes, or claimed hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure during service, service-connected diabetes and/or coronary artery disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969, to include service in the Republic of Vietnam during that period.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part denied service connection for glaucoma and hypertension.  The Veteran timely appealed that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the claims for glaucoma and hypertension must be remanded.  In a December 2010 rating decision, the RO granted in pertinent part service connection for diabetes and coronary artery disease, both of which were associated with herbicide exposure.  

In a February 2011 statement, the Veteran contended that his glaucoma and hypertension were secondary to his service-connected diabetes disability.  A February 2011 letter from M.S., M.D. states that the Veteran has hypertension secondary to underlying heart disease.  Similarly, a January 2011 letter from an optometrist noted that glaucoma can be secondary to diabetes mellitus.

VA obtained June 2014 VA examinations for hypertension and eye conditions.  For the reasons explained below, the Board finds the examinations to be inadequate.  

For the eye examination, although the examiner addressed whether or not the Veteran's glaucoma was caused by diabetes mellitus, he did not address whether the glaucoma was aggravated by diabetes mellitus.  Thus, the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Also, the examiner indicated that the Veteran's glaucoma was most likely due to ocular hypertension.  Therefore, it appears there may be a relationship between the Veteran's glaucoma and his claimed hypertension.  Therefore, a new opinion must be obtained to determine if the Veteran's glaucoma is due to his claimed hypertension.

The examination report for the hypertension claim notes that the examiner reviewed the Veteran's medical history, stating the Veteran was diagnosed with essential hypertension before 2000.  The examiner also noted the Veteran was service-connected for ischemic heart disease in 2010 and that there is no evidence of renal involvement due to diabetic nephropathy.  

The examiner then states that "there is no clinical evidence" of hypertension secondary to or worsened by his heart condition or diabetic condition at this time.  This opinion is inadequate because it is unclear what the rationale is for the examiner's finding of "no clinical evidence" of hypertension secondary to or worsened by ischemic heart disease or diabetes mellitus.  It is unclear what the relevance is of the notation regarding lack of renal involvement.  It is also unclear why it is relevant that the Veteran was not service-connected for ischemic heart disease until 2010 and how this would support a finding that the heart disease did not cause or aggravate the Veteran's hypertension, given that the date of service connection is not necessarily the date the disability arose.  Accordingly, this matter must be remanded in order to obtain an opinion with supporting rationale.  

Moreover, in his VA Form 9, the Veteran raised the possibility of an association of glaucoma and hypertension with herbicide exposure.  Neither of the above examiners opined on the effect of the Veteran's presumed herbicide exposure on his claimed hypertension and glaucoma, if any.  The Board notes that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

Because of the above noted deficiencies, the Board finds that the June 2014 VA examinations are inadequate; a remand of those claims is therefore necessary in order to obtain new VA examinations and adequate medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his glaucoma and hypertension disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination by an appropriate physician to determine whether the Veteran's glaucoma and hypertension are due to a service or service-connected disability, to include conceded herbicide exposure.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Thereafter, the examiner should address the following:

(a) Whether the Veteran's glaucoma at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include his conceded herbicide exposure therein. 

(b) Whether the Veteran's hypertension at least as likely as not began in or is otherwise related to military service, to include his conceded herbicide exposure therein.  The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

(c) Whether the Veteran's glaucoma at least as likely as not is due to or caused by either (1) his service-connected diabetes; (2) his service-connected coronary artery disease; or (3) his claimed hypertension, or any medications taken for treatment of those conditions. 

(d) Whether the Veteran's hypertension at least as likely as not is due to or caused by either his service-connected diabetes or his service-connected coronary artery disease, or any medications taken for treatment of those conditions. 

(e) Whether it is at least as likely as not the Veteran's glaucoma is aggravated by either (1) his service-connected diabetes; (2) his service-connected coronary artery disease; or (3) his claimed hypertension, including any medications that he may take to treat those conditions. 

(f) Whether it is at least as likely as not the Veteran's hypertension is aggravated by either his service-connected diabetes or his service-connected coronary artery disease, including any medications that he may take for those conditions.

If aggravation is found, the examiner MUST also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the service-connected disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A rationale for any opinion expressed must be provided. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims of service connection for glaucoma and hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







